 1

 2
                                                             E-FLED                          C



 3                                                         ~C2020~8                          ~_.
                                                                                             v_
                                                                                             c~
 4
                                                       ocumer~t #
 s                                                                               K
 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     SPLASH NEWS AND PICTURE                     Case No.: 2:17-cv-08321 PSG(KSx)
11   AGENCY,LLC,
12                                               Hon. Phillip S. Gutierrez
                 Plaintiff,
                                                  priNti0V101~.d
13   v.                                          FINAL JUDGMENT AND
                                                 INJUNCTION
14   BEN TAVERNITI, and DOES 1
     through 10,
15
                 Defendants.
16

17

18         In accordance with the order granting Plaintiff Splash News and Picture
19   Agency, LLC's application for default judgment against Defendant Ben Taverniti, it

20   is hereby ORDERED and ADJUDGED that:

21         1. Defendant must pay damages to Plaintiff in the total amount of$4          ,
22            as follows:                                                       3~,066.5~d

23               a. The principal amount of $30,000, as statutory damages under
24                  17 U.S.C. § 504, for infringement of Plaintiff's copyright in a
25                  photograph
26               b. The principal amount of $5,000, under 17 U.S.C. § 1202, for
27                  unauthorized removal of copyright management information on the
28                  .Image;


                                          JUDGMENT
     2:17-cv-08321-PSG-KS Document 22-1 Filed 12/13/18 Page 2 of 2 Page ID #:90




 1              c. Costs, under 17 U.S.C. § 505, including reasonable attorney fees, in
2                  the total amount of ~, ,    x.50; ~,066..r°
3               d. Postjudgment interest is to accrue at the rate of 2.6~~per annum, in
4                  accordance with 28 U.S.C. § 1961, from the date of entry of this
5                  Judgment until the judgment amount and all accrued interest is paid
                   in full;
7         2. Defendant and his agents, servants, employees, partners, successors, and
8            assigns, and all those acting directly or indirectly in concert or participation
9            with any of them, are permanently enjoined from infringing, directly or
10           indirectly, the exclusive rights of Plaintiff and its affiliates under the
11           Copyright Act, including but not limited to direct copyright infringement,
12           inducement to infringe copyrights, contributory copyright infringement, and
13           vicarious copyright infringement.
14        3. The Court retains jurisdiction of this matter for the purpose of enforcing the
15           terms of this Judgment.
16
                                         ~/ ~               //
17   Dated: f2/~/~~
18
                                     Phillip S. Gutierrez
                                     United States District Judge
19

20

21

22

23

24

25

26

27

28
                                                z
                                           JUDGMENT
